Reno, Attorney General,
You have asked to be advised upon the following question:
Are coal companies required to comply with the terms of article Y, sec. 1, of the Act of June 2,1891, P. L. 176, which requires inspection of their boilers every six months, or with the Act of May 27,1937, P. L. 912, which requires inspections every 12 months?
Section 1 of article V of the Act of 1891, supra, reads as follows:
“All boilers used for generating steam in and about mines and collieries shall be kept in good order, and the *328owner, operator or superintendent shall have them examined and inspected by a qualified person as often as once in six months, and oftener if needed. The result of such examination, under oath, shall be certified in writing to the inspector for the district within thirty (30) days thereafter.”
The Act of May 2,1929, P. L. 1513, regulates the construction, equipment, maintenance, operation, and inspection of boilers, grants authority to and imposes certain duties upon the Department of Labor and Industry and repeals all acts or parts of acts inconsistent therewith. Sections 1, 8, 11, and 13 of the Act of 1929 were amended by the Act of 1937, supra. Section 8, which is pertinent to your inquiry, provides, inter alia, as follows:
“Every boiler shall be inspected, both internally and externally, while not under pressure, at least once in every twelve months, and while under operating conditions at least once in every twelve months. Miniature boilers shall be inspected at least once in every twelve months. Unfired pressure vessels shall be inspected as required by the rules and regulations of the department, except that in no case shall regular inspections be required more than once in every twelve months.”
Section 19 of the Act of 1929, supra, provides for the repeal of section 19 of the Act of May 2, 1905, P. L. 352, entitled: “An act to regulate the employment, in all kinds of industrial establishments, of women and children” and its amendments, and all other acts or parts of acts inconsistent with the provisions of this act are thereby repealed.
It is now necessary to determine whether the Act of June 2,1891, P. L. 176, is still in force.
The Act of 1891, supra, regulates the health and safety of persons employed in and about the anthracite coal mines of Pennsylvania and provides for the protection and preservation of property connected therewith. This act is special and applies only to anthracite coal mines *329in which 10 or more persons are employed. Practically the entire law governing anthracite mines and mining is contained therein. Section 1, art. V, relates only to boilers used to generate steam in and about the anthracite coal mines of Pennsylvania.
Does the Act of May 2, 1929, P. L. 1513, as amended by the Act of May 27, 1937, P. L. 912, clearly set forth the intention of the legislature to repeal by implication the provisions relating to inspection of boilers in and about the anthracite coal regions as contained in the Act of 1891?
Certain general rules relating to the repeal of statutes by implication must be considered:
“ Tt is a reasonable presumption that all laws are passed with a knowledge of those already existing, and that the legislature does not intend to repeal a statute without so declaring’ ”: Sutherland on Statutory Construction (2d ed.), sec. 267, and in sec. 274:
“It is also a rule that where two statutes treat of the same subject, one being special and the other general, unless they are irreconcilably inconsistent, the latter, although latest in date, will not be held to have repealed the former, but the special act will prevail in its application to the subject-matter as far as coming within its particular provisions.”
“. . . that a general statute without negative words does not repeal a previous statute which is particular, even though the provisions of one be different from the other”: Rymer v. Luzerne County, 142 Pa. 108, 113; Commonwealth, for use, v. Lloyd, etc., 2 Pa. Superior Ct. 6, 17.
The Act of June 2, 1891, P. L. 176, relates to a particular subject. The legislature having in this act dealt with a particular class of boilers, “it is not to be presumed that any later legislation should repeal this act unless it is so declared in explicit language or unless the two acts are irreconcilable or repugnant to each other.” Such a construction does not exist in the reading of the Act of *3301891 and the Act of 1929, as amended by the Act of 1937. The Act of 1891 relates to all boilers used for generating steam in and about mines and collieries and prohibits their location under or nearer than 100 feet to any breaker or other building in which persons are employed in the preparation of coal and places their supervision under the mine inspectors of the district in which they are located.
The care of boilers used in the mining of anthracite coal is so vital and important to the health and safety of those employed therein and to the preservation of property, that we are impelled to say that the legislature would not remove this safeguard from our statutes and take it out of the hands of mine inspectors appointed to supervise the safety of mines without definitely saying so. The Act of 1929 as amended by the Act of 1937 is silent as to the necessity of reporting to mine inspectors and gives the Department of Labor and Industry the right to examine and authorize inspectors to inspect boilers in the Commonwealth, or boilers destined for use in this Commonwealth. Exception is made of boilers carrying a pressure of not more than 15 pounds per square inch, which are equipped with safety devices, approved by the department, and to boilers in municipalities wherein provision is now made by ordinance for their inspection, and to boilers subject to Federal inspection and control on steam locomotives, railroad cars, or steamboats, and to equipment used in connection with the operation of trains, and to boilers on other common carriers, and to boilers used in the operation of oil wells.
Having established that both the Act of June 2, 1891, P. L. 176, and the Act of May 2,1929, P. L. 1513, and the amending Act of May 27, 1937, P. L. 912, are still in force, the remaining question is whether coal companies in the anthracite coal fields must comply with, the Act of June 2,1891, P. L. 176, or the Act of May 2, 1929, P. L. 1513, as amended by the Act of May 27, 1937, P. L. 912.
*331In the light of the law laid down in the cases and authorities referred to above, we are convinced that the Act of June 2,1891, P. L. 176, must be complied with by coal companies in the anthracite regions by having their boilers inspected once in every six months.
Therefore, we are of the opinion and you are advised that all boilers used for generating steam in and about the anthracite coal mines and collieries shall be kept in good order and inspected by a qualified person as often as once in every six months and that the result of said examination, under oath, shall be certified in writing to the inspector for the district within 30 days thereafter.